Citation Nr: 0324863
Decision Date: 09/12/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-10 935	)	DATE AUG 12, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served on active duty from March 1966 to January 1969, from July 1970 to July 1973, and from May 1975 to September 1991.  This case comes to the Board of Veterans' Appeals (Board) from a July 1992 RO decision which granted service connection and a noncompensable rating for migraine headaches.  The veteran appealed for a compensable rating.  Subsequently, in February 1998, the RO granted a 30 percent rating for migraine headaches.  In January 1999 the veteran appeared at an RO hearing.

Beginning in October 2002, the Board directly undertook additional development of the evidence on this issue, pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development, which included obtaining additional medical records, has been completed.  However, the Board development regulation was recently invalidated by the United States Court of Appeals for the Federal Circuit.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In view of this, the case must be remanded for the following:

After assuring that there has been compliance with the notice and duty to assist requirements of the Veterans Claims Assistance Act of 2000, the RO should readjudicate the claim for a rating higher than 30 percent for migraine headaches, taking into account all evidence received since the February 2002 supplemental statement of the case.  If the claim is denied, the RO should issue a supplemental statement of the case to the veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  _________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


